Citation Nr: 0024850	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected right shoulder bursitis.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to the veteran's 
service-connected right shoulder bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In October 1999, the Board remanded 
the case to the RO to accommodate the veteran's request for a 
hearing.  That hearing was accomplished, and the case has 
been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  There is no medical evidence which relates the veteran's 
cervical spine disorder to service or to any service-
connected disability.  

2.  There is no medical evidence which relates the veteran's 
bilateral carpal tunnel syndrome to service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder, to include as secondary to a 
service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome, to include as secondary to 
a service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bursitis of 
the right shoulder has caused him to develop problems with 
his cervical spine as well as bilateral carpal tunnel 
syndrome.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1999).  In 
this regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en 
banc United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for each claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from a cervical spine 
disorder as well as bilateral carpal tunnel syndrome which he 
believes are related to service or, more specifically, to his 
service-connected bursitis of the right shoulder.  He is 
service connected and rated as 10 percent disabled for that 
condition.  Service connection is also in effect for 
residuals of injury to the scalp, which is rated as 
noncompensable.  In his substantive appeal, the veteran 
contends that the natural progression of the service-
connected bursitis of the right shoulder caused a bone spur 
to develop in the shoulder which led to the condition of his 
cervical spine and the pressure on the nerves then resulted 
in carpal tunnel syndrome.  However, a review of the record 
shows that he has not presented competent evidence of a 
relationship between any current cervical spine disorder or 
bilateral carpal tunnel syndrome and either his right 
shoulder bursitis, any other service-connected condition, or 
service.  In the absence of this, he has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims for service connection 
are well grounded.

Although a thorough search was made for service medical 
records, only daily sick reports for the period from February 
19, 1944, to April 25, 1944, were located.  These are 
negative for any diagnosis of, complaints of or treatment for 
cervical spine problems, carpal tunnel syndrome or other 
wrist or neck complaints.  The veteran was reported as sick 
on March 3, 1944, and he returned to duty two days later.  No 
illness or injury was indicated.  However, this report is 
consistent with the veteran's history of having suffered a 
shell fragment wound to the scalp during battle and being 
removed from the field for treatment for a few days.  

Post-service medical evidence includes VA outpatient records 
dating from 1988, hospital records, and examination reports.  
Outpatient records show treatment for unrelated illnesses 
such as hypertension and prostate hypertrophy.  Complaints of 
hand tremors impairing his ability to perform fine motor 
tasks date from 1992.  The veteran was evaluated to rule out 
Parkinson's disease.  In March 1992 it was indicated that the 
disease could not be ruled out.  A bone scan performed in 
June 1994 suggested degenerative joint disease. 

The veteran was afforded an examination by VA in December 
1994  The examiner's diagnoses included old scalp injury with 
no sequelae and chronic bursitis of the right shoulder.  

VA neurology clinic records show that the veteran had a neck 
mass excised in April 1995.  He also continued to complain of 
hand tremors.  The diagnosis of carpal tunnel syndrome was 
indicated in August 1995, and the veteran underwent left 
carpal tunnel release in December 1995.  A cervical MRI dated 
in February 1996 showed diffuse degenerative disc disease in 
the cervical area as well as mild stenosis.  X-rays of the 
same area in March 1996 showed moderate degenerative joint 
disease.  

VA examination in April 1996 revealed the veteran's reported 
history of injury to his neck in service when he accidentally 
hit his neck on a gun cradle in a tank.  He reported that the 
pain had been ongoing since the injury but that it had become 
progressively worse over the past two years.  He also noted 
that his left upper extremity weakness had improved little 
since the surgery.  The diagnoses were herniated cervical 
disc and degenerative arthritis of the cervical spine with 
bilateral radiculopathy of the upper extremities, and severe 
and progressive functional defect.  

In a written statement dated in August 1996, a VA physician 
explained that the veteran had bursitis in his right shoulder 
and had developed a sub-acromial bone spur which was causing 
further disability and which was related to the bursitis. 

A VA hospital report dated in December 1996 indicates that 
the veteran underwent anterior cervical fusion of C4-C5 and 
C5-C6.  

An additional typed statement was received in February 1998 
from the VA physician who submitted the August 1996 
statement.  The doctor explained that he felt that the 
shoulder condition was related to the injury in service.  
However, as he was not a hand surgeon he had no opinion as to 
relationship between the veteran's carpal tunnel syndrome and 
service connection.  He did state that the veteran's cervical 
spine disorder (degenerative arthritis) was not related to 
service but was rather associated with the aging process.  
The examiner could find no link between the cervical 
condition and service.  

Finally, at his January 2000 hearing, the veteran testified 
as to his injury in the tank in service.  He essentially 
stated that he did not seek treatment for his injuries after 
service because he was unclear as to the procedures 
necessary.  He now had developed difficulty with fine motor 
activities associated with daily living. 

The Board finds that the evidence of record does not show 
that the veteran currently suffers from a cervical spine 
condition or bilateral carpal tunnel syndrome which is 
related to service or to a service-connected disability.  
There is an absence of competent evidence of a causal 
relationship between any cervical spine disorder or bilateral 
carpal tunnel syndrome and either bursitis of the right 
shoulder, any other service-connected condition or service.  
It is significant that none of the medical reports in the 
record includes a medical opinion relating either carpal 
tunnel syndrome or a cervical spine disorder to service or to 
a service-connected disability.  Indeed, the Board observes 
that the VA doctor who offered an opinion as to etiology of 
the veteran's disabilities indicated that there was no 
relationship that he could identify between the claimed neck 
disability and service or service-connected disability.  
Rather, he suggested that the veteran's cervical spine 
disorder was related to the aging process.  No etiology has 
been suggested for any other cervical spine complaint.  No 
medical evidence has been submitted showing that any carpal 
tunnel syndrome is related to service or to a service-
connected disability.  Further, although the Board accepts 
that the veteran was involved an accident in the tank as he 
described, the veteran has not shown a chronic condition in 
service or provided medical nexus between a currently claimed 
disability and a continuity of symptomatology since service.  
It is noted that he did not seek treatment for many years 
after service for either condition.  Based on the veteran's 
failure to meet this element alone, the Board can only 
conclude that his claims for service connection for a 
cervical spine disorder and bilateral carpal tunnel syndrome 
are not well grounded.  

Indeed, the only evidence that the veteran suffers from a 
current cervical spine disorder or bilateral carpal tunnel 
syndrome that is related to service or to a service-connected 
disability is the veteran's own lay statements.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not indicate that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a knee, ankle or back 
disorder.  Therefore, his lay statements cannot serve as a 
sufficient predicate upon which to find his claims for 
service connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for a 
cervical spine disorder and bilateral carpal tunnel syndrome, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a cervical spine disorder and 
bilateral carpal tunnel syndrome, including as secondary to a 
service-connected disability, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

